Citation Nr: 0937726	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for tinea pedis, claimed as due to exposure to 
Agent Orange.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1965 to October 1967.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky which, in part, denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, and denied the Veteran's requests to reopen his 
previously-denied claims of entitlement to service connection 
for PTSD and for tinea pedis.  

As will be explained below, the Board was recently informed 
of the Veteran's death.  His appeal does not survive him and 
accordingly it will be dismissed.


FINDING OF FACT

The Board was notified of the Veteran's death in September 
2009.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2009, while this case was pending before the 
Board, the Board received notification that the Veteran had 
died in April 2009.  A copy of Social Security Administration 
data noting the Veteran's date of death is associated with 
the Veteran's VA claims folder.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.            38 
C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


